DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 10, 19 & 25 are amended. Claims 1-30 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-14, 16-20, 22-26 & 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasato (US 2008/0131780 A1).
Regarding claims 1, 3-4, 10, 12-13, 19-20 & 25-26, Kawasato teaches a lithium ion secondary battery comprising a positive electrode, the positive electrode comprising a positive electrode active material comprising lithium cobalt oxide comprising magnesium, fluorine, aluminum and nickel ([0014]-[0019]) but is silent as to the positive electrode active material having an O3 crystal structure; an XRD pattern of the positive electrode active material with a charge depth of greater than or equal to 0.7 and less than or equal to 0.9 having a first diffraction peak at 2Ɵ of 19.3±0.2° and a second diffraction peak at 2Ɵ of 45.55±0.1° when the positive electrode is analyzed by powder X-ray diffraction using CuKa1 ray and charge depth of 0.06 or less (claims 1 & 10), wherein the charge depth of 0.06 or less is a state where a battery comprising the positive electrode and a lithium counter electrode is discharged until a voltage becomes 2.5V or lower (claims 3 & 12); wherein the charge depth of 0.7 or greater and 0.9 or lower is a state where a battery comprising the positive electrode and a lithium counter electrode is discharged until a voltage becomes 4.7V or higher (claims 4 & 13); and wherein, when the XRD pattern of the positive electrode active material with the charge depth of greater than or equal to 0.7 and less than or equal to 0.9 is analyzed by a Rietveld analysis, a pseudo-spinel crystal structure accounts for more than or equal to 60 wt% (claims 5, 14, 20 & 26) . 			However, Kawasato teaches the positive electrode active material being produced by first mixing a lithium source, an N element source which includes at least one of a cobalt source, a nickel source and an Mn source; an M element source which includes at least one of aluminum source and an alkaline earth metal source such as a magnesium source; and a fluorine source to produce a mixture which is preferably fired at from 850°C to 1,050°C for 14 hours ([0014]-[0019], [0027], [0056]-[0057] & [0077]); mixing the fired precursor with a Ti and/or Zr source and firing the resulting mixture at from 300°C to 1,100°C for 12 hours ([0016] & [0078]) similarly to presently claimed invention (see pages 30-32 & 35-36 of instant specification). Specifically, the instant specification notes that “lithium cobalt oxide to which magnesium and fluorine are added in advance may be used” which simplifies the inventive process ([0161]). Accordingly, the instantly claimed O3 crystal structure and properties would be expected to be inherently present in Kawasato’s active material in view of the substantially identical compositions and methods of producing the positive electrode of Kawasato and that of the presently claimed invention. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.  
Regarding claims 2 & 11, Kawasato teaches the lithium ion secondary batteries of claims 1 & 10, respectively, but does not explicitly teach wherein, when all lithium which are capable of being inserted and extracted are inserted, the charge depth being 0 and wherein, when all lithium which are capable of being inserted and extracted are extracted, the charge depth being 1. However, as noted in the above rejection of claims 1 & 10, Kawasato teaches a positive electrode active material having substantially the same structure (i.e core with a surface layer) and composition and further produced by a method which is substantially identical to the present invention. As such, Kawasato’s positive electrode active material would inherently possess the claimed feature of a charge depth of 0 when all lithium which are capable of being inserted and extracted are inserted and a charge depth of 1 when all lithium which are capable of being inserted and extracted are extracted. See MPEP 2112.01 I.  
Regarding claims 7, 16, 22 & 28, Kawasato teaches a concentration of magnesium in a surface portion of the positive electrode active material being higher than a concentration of magnesium in an inner portion of the positive electrode active material ([0036]-[0039] & [0122]-[0124]).
Regarding claims 8, 17, 23 & 29, Kawasato teaches the surface portion of the positive electrode active material comprises fluorine ([0055]).
Regarding claims 9, 18, 24 & 30, Kawasato teaches the lithium ion secondary battery of claims 7, 10, 22 & 28, respectively, wherein the surface portion is a region from a surface of the positive electrode active material to a depth of 10 nm ([0032]).

Claims 6, 15, 21 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasato (US 2008/0131780 A1) in view of Lee (US 2015/0228979 A1).
Regarding claims 6, 15, 21 & 27, Kawasato teaches the lithium ion battery of claims 1, 10, 19 and 25, respectively, but is silent as to wherein the number of nickel atoms is lower than 7.5% when the sum of the number of nickel atoms and the number of cobalt atoms in the positive electrode active material is 100%.										Lee teaches a lithium cobalt oxide including nickel where the number of nickel atoms is lower than 7.5 wt% when the sum of the number of nickel atoms and the number of cobalt atoms in the positive electrode active material is 100% ([0064]).							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to limit the number of nickel atoms to lower than 7.5 wt% when the sum of the number of nickel atoms and the number of cobalt atoms in the positive electrode active material is 100% in order to provide a good balance between high charging capacity and high charge and discharge voltage as taught by Lee ([0065]).  

Response to Arguments
Applicant’s arguments, see pages 1-3 of Remarks, filed 10/12/2022, with respect to the rejection of claims 1-30 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kawasato and in view of Kawasato as modified by Lee as presented above.												Thus, in view of the foregoing, claims 1-30 stand rejected.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727